                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-102-SVW-KKx                                      Date: October 9, 2019
 Title: Carlos Suarez v. BMW of North America, LLC, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                Not Reported
                Deputy Clerk                                            Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:      (In Chambers) Order Granting Defendant’s Motion for Monetary Sanctions
                  [Dkt. 60]


         On September 3, 2019, Defendant BMW of North America, LLC (“Defendant”) filed a
Motion for Monetary Sanctions for Reimbursement of Costs and Fees Associated with Plaintiff’s
Counsel’s Violation of the Court’s Order Regarding Mandatory Settlement Conferences (“Motion”)
seeking a total award of $5,071.00 in attorneys’ fees and costs. ECF Docket No. (“Dkt.”) 60.
Plaintiff has not filed an Opposition. For the reasons set forth below, Defendant’s Motion is
GRANTED.

                                                  I.
                                             BACKGROUND

       On June 17, 2019, the District Judge referred the action to the undersigned United States
Magistrate Judge for a settlement conference. Dkt. 50.

         On July 2, 2019, the Court issued an Order setting the settlement conference for July 10,
2019. Dkt. 52. The Order explains, “The purpose of the Settlement Conference is to permit an
informal discussion between the attorneys, parties, non-party indemnitors or insurers, and the
settlement judge, of every aspect of the case bearing on its settlement value.” Id. at ¶ 1. Therefore,
the Order requires lead trial counsel to be present with their client, “whether or not counsel
purportedly have been given settlement authority,” and states “counsel appearing without their
clients . . . will cause the settlement conference to be cancelled and rescheduled.” Id. at ¶¶ 3-4. The
Order further provides that any failure to “comply strictly with this Order, may result in the
Settlement Conference being ordered off calendar and sanctions being imposed.” Id. at ¶ 8. In

 Page 1 of 3                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
addition, the Court’s Procedures, available on the Court’s website, make clear “[i]t is the
responsibility of the parties to obtain the services of an interpreter in a civil case if one is needed.”
See http://www.cacd.uscourts.gov/honorable-kenly-kiya-kato.

         On July 10, 2019, the matter was called for a settlement conference at 9:30 a.m. as previously
scheduled. See Dkt. 53. Attorney Richard Uss appeared on behalf of Plaintiff Carlos Suarez
(“Plaintiff”), who was present. Id. Attorney Abtin Amir appeared on behalf of Defendant, whose
client representative Robert Coake was present. Id. However, Plaintiff needed the assistance of a
Spanish language interpreter and Plaintiff’s counsel failed to arrange for the presence of an
interpreter. Id. After conferring with the parties, the Court recessed to permit Plaintiff’s counsel
the opportunity to arrange for an interpreter. Id. Following the recess, Plaintiff’s counsel advised
he was unable to secure the presence of an interpreter in Court the same day. Id.

       The Court, therefore, ordered the settlement conference continued to July 26, 2019 at 9:30
a.m. and required the parties to file a stipulation seeking to continue the ADR deadline and pretrial
conference previously set for July 22, 2019. Id.

         On July 11, 2019, the parties filed a joint stipulation to continue the final pretrial conference
until after the July 26, 2019 settlement conference. Dkt. 54. On July 15, 2019, the Court granted the
parties’ stipulation and continued the final pretrial conference to August 12, 2019. Dkt. 55.

       On July 26, 2019, the matter was called for a settlement conference and the parties ultimately
agreed upon a confidential settlement agreement. See Dkt. 56.

        On August 29, 2019, pursuant to the settlement agreement, the parties filed a stipulation to
dismiss the case. Dkt. 59. On September 3, 2019, the case was ordered dismissed. Dkt. 62.

      On September 3, 2019, Defendant filed the instant Motion with a declaration from
Defendant’s counsel, seeking $5,071.00 in fees and costs as follows:

        (1)     $1,933.00 for five hours of attorney time at a rate of $385 per hour to travel to,
                attend, and travel back from the July 10, 2019 settlement conference and $8 for
                parking.
        (2)     $828.00 for Defendant’s corporate representative to travel to, attend, and travel back
                from the July 10, 2019 settlement conference and $8 for parking.
        (3)     $577.50 for one and a half hours of attorney time at a rate of $385 per hour to meet
                and confer with Plaintiff’s counsel and prepare the stipulation to continue the
                pretrial conference and ADR deadline.
        (4)     $770.00 for two hours of attorney time at a rate of $385 per hour to “re-prepare” for
                the continued settlement conference.
        (5)     $962.50 for two and a half hours of attorney time at a rate of $385 per hour to
                prepare and file the instant Motion.

Dkt. 60; Dkt. 60-2, Declaration of Abtin Amir (“Amir Decl.”). Plaintiff did not file an opposition.
The matter thus stands submitted.

///
///
 Page 2 of 3                         CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
                                                II.
                                            DISCUSSION

      “[C]ourts may impose sanctions for the failure to obey court orders.” Air Separation, Inc. v.
Underwriters at Lloyd’s of London, 45 F.3d 288, 291 (9th Cir. 1995).

         Here, Plaintiff’s counsel failed to have an interpreter present for the settlement conference as
required by the Court’s Settlement Conference Scheduling Order, dkt. 52, and the Court’s
Procedures. Plaintiff’s counsel’s failure to have an interpreter required the Court to continue the
settlement conference. As a result, Defendant incurred fees and costs for Defendant’s counsel and
client representative to travel to, attend, and return from the July 10, 2019 settlement conference. In
addition, Defendant incurred fees for Defendant’s counsel to meet and confer and prepare a
stipulation to continue the pretrial conference and ADR deadline, prepare for a second settlement
conference, and prepare the instant Motion. The Court finds those fees and expenses would not
otherwise have been incurred but for Plaintiff’s counsel’s failure to comply with Court orders, and
that the fees and expenses sought are reasonable. Moreover, pursuant to Local Rule 7-12, Plaintiff’s
failure to file an opposition is deemed consent to the granting of the Motion. See L.R. 7-12.

        Hence, Defendant’s Motion is GRANTED.

                                                III.
                                               ORDER

       IT IS THEREFORE ORDERED Defendant’s Motion is GRANTED. Within thirty (30)
days of the date of this Order, Plaintiff’s counsel, Richard Uss of The Barry Law Firm, shall pay to
Defendant the sum of $5,071.00.




 Page 3 of 3                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
